DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, 9-13, 17, 21, 25-26, 28, 38-39, and 45, drawn to a super hard polycrystalline construction.
Group II, claim(s) 60-70, drawn to a method of forming a super hard polycrystalline construction.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a first region of thermally stable PCD and intergrown grains, a second region of a substrate, and a third region with an uneven topology between the first and second comprising diamond grains non-intergrown, and a matrix which is more acid resistant, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hall et al. (WO 2015/069967 - cited by applicant) in view of Cho et al. (US 6,068,913 – cited by applicant).  
Hall teaches cutting elements (abstract) including an outer polycrystalline diamond layer (i.e. first region), a substrate of carbide and metal binder (i.e. a second region), and a transition zone between the two (Paragraph 9) (i.e. a third region).  The outer PCD layer comprises a plurality of interconnected diamond particles (Paragraph 29) where at least a portion of the catalyst material in the outer PCD layer is removed to gain thermal stability (Paragraph 42) (i.e. a thermally stable PCD region).  The transition zone comprises refractory metal carbide particles, diamond particles, and metal binder (Paragraph 30) such that reaction between the binder and diamond particles does not result in interconnected diamond particles, but rather formation of more carbide material (Paragraph 32) and has less metal binder than the PCD or substrate (Paragraph 29) (i.e. more acid resistant).  However, Hall does not teach where the transition zone has an uneven topology.  
  Cho teaches a PCD/PCBN tool with an intermediate layer (abstract).  The tool comprises a substrate (134), an intermediate layer with an uneven surfaced (144), and a top layer (138) (Figure 2B).  Top layer (138) comprises a polycrystalline diamond compact (Column 5 lines 22-28).  The substrate comprises a cobalt cemented tungsten carbide (Column 4 lines 39-48).  The intermediate layer comprises polycrystalline diamond or boron nitride and a bonding medium (Column 5 lines 29-35) and has a plurality of projections which form peaks and valleys which decreases stress and assists in the control of cobalt migration (Column 5 lines 53-63).
As both Hall and Cho teach PCD tools they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hall with the irregular surface of the intermediate layer taught by Cho as this is known to decrease stress and to control cobalt migration and one would have had a reasonable expectation of success.  As such, said special technical feature is considered to be neither novel nor inventive a posteriori over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784